Title: To George Washington from Adam Stephen, 18 January 1756
From: Stephen, Adam
To: Washington, George



Sir,
Fort Cumberland [Md.], January 18th 1756

In obedience to your Commands I reconnoitred to Ross’s mill on the South-Branch—from that to Fort Lewis, and found it

may be made very easily a good Waggon Road. Waggons have been carried that way already. only four miles which may be Cut by a Single Company in a day. I also reconnoitred the ground on Pattieson’s Ck and found a ⟨mutilated⟩ Convenient place for a fortress, about a mile and a half above where Ashby has built. The ground comprehends part of ⟨mutilated⟩ plantation, and part of Tibolt’s; Mesrs Walkers & Rutherford Survey it tomorrow, and I will Send a platt ⅌ first opportunity; I am most impatient for orders in this particular, as factions have rose to a great height amongst us: You will See by the proceedings of a Certain Court inclosd which I am ashamed of, how much your Officers know what they are about, and how much they Can discern.
Any Scoundrel who takes upon him to determine your Authority, or Sides so palpably agt the dignity of the Virginia Regiment, is not worthy to bear a Commission in it—A Regiment that has Obtained honour & Character and never was beholden to him, or any of the Court but the president; for the Name it enjoys. I shall take upon me to insist on your Examing into this Affair, & pushing this Gentleman as far as the Case will allow. He declares that he does not value his Commission; and from what I know of him we Need value his Service as little—for I will agree to be whipt if ever he adds any thing to our Credit—he came to me this Evening and desired me to put a Gentleman in arest because he Call’d him a Coward. If you think proper, This is a good handle to arest and bring him to a Tryal, ⟨mutilated⟩ without any further Resentment, makes me Suspect much, that the Assertion is well grounded, and I’m perswaded you would not like to be Supported by Such a person in the Day of Battle.
We have been alarmed twice in the night Since I came up, which occasioned my Sending out one party up the River—another towards Martins, which is returned and brought advice of Some Tracks. Capt. Waggener is marched for the South Branch, and all your other Orders are Complyd with, only the Relief of Lt Lomax which I beg you to Order from Winchester, as it would be a most fatiguing march for a party from Fort Cumberland.
Drums & Drum-Cord is much wanted—half a dozen of Bed panns for the Hospital, without the DrumCord we Shall not

have one to do duty in a few days—You cannot conceive the great inconvinience of paying the men in Such Large Bills—They do not get half the good of it.
Messieurs Hall & King go Recruiting, and as it is to a great distance, altho. they had orders to meet at the place of Rendezvous By the first of March, I promisd to Interceed with you for them, should they have Success & Stay to the 20th.
I’m Sorry the face of affairs is so unpromising—The Season far advanced, and we Strangers to the plan of Operations—with one third of a Regiment, and little hopes of great Success in Recruiting—This Sits heavy on an Active Spirit. Northamptonshire in Pennsylvania; The Indians had a Skirmish with a Company of 35 men on the first of January, wherein were killed Seven Indians & 22 Whites The Indians fled & the Christians burried the dead.
There is ⟨mutilated⟩ Report here, that General Johnson has Resigned the Command. Shall we try and Whip these deserters, or Shall we keep them ’till further Orders? I have Sent Captains Woodward, Spotswood, Charles Lewis, Lt Hall, Eustace, King, Campbell, & Ensign Weedon to Recruit, with Strict Injunctions to be diligent and acquit themselves with honour in that important Service—The Party up the River is returnd—A serjeants Command Continues there to take Care of the Cattle which are as well off as can be Expected—The Gentlemen are fond of Mr Wodrow for a sutler, and I wish every Commission were as well filld. I am with great Respect ⟨mutilated⟩

Adam Stephen

